Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 08, 2014

The Court of Appeals hereby passes the following order:

A15A0425. LARRY PARROTT v. THE STATE.

      This appeal was docketed in this Court on October 16, 2014. On October 21,
2014, Larry Parrott’s counsel filed a suggestion of death, stating that Parrott had died
on August 6, 2014 and that this appeal should therefore be dismissed. See Court of
Appeals Rule 43 (a) (“The death of a party in a pending appeal may be suggested by
counsel for either side at any time.”).


      Accordingly, this appeal is hereby dismissed as moot. Dorsey v. State, 272 Ga.
283 (528 SE2d 257) (2000); Grogan v. State, 248 Ga. 312 (283 SE2d 899) (1981);
Buttrum v. State, 248 Ga. 306 (283 SE2d 899) (1981); McLendon v. State, 220 Ga.
App. 205 (469 SE2d 551) (1996).

                                          Court of Appeals of the State of Georgia
                                                                     12/08/2014
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.